Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-5-2008

USA v. Parrish
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1310




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Parrish" (2008). 2008 Decisions. Paper 713.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/713


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


                      No. 07-1310



           UNITED STATES OF AMERICA

                           v.

                  DONTE PARRISH,
                           Appellant



     On Appeal from the United States District Court
         for the Middle District of Pennsylvania
             D.C. Criminal No. 05-cr-00417
        (District Judge: Honorable Yvette Kane)


                Submitted July 24, 2008
          Pursuant to Third Circuit LAR 34.1(a)


Before: McKEE, FUENTES and WEIS, Circuit Court Judges.

                 (Filed August 5, 2008)


              OPINION OF THE COURT
McKee, Circuit Judge.

       Dante Parrish’s attorney has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), and a motion to withdraw as counsel after sentence was imposed on

Parrish. Parrish has not filed a pro se brief. For the reasons that follow, we will affirm the

judgment of conviction and sentence.

                                              I.

       Inasmuch as we write primarily for the parties who are familiar with this case, we

need not reiterate the factual or procedural background except insofar as may be helpful

to our brief discussion. We note only that Parrish entered a guilty plea to one count of

possession of a firearm in furtherance of drug trafficking, in violation of Title 18 U.S.C. §

924(c), pursuant to a plea agreement. Under the terms of the agreement, Parrish waived

the right to take a direct or collateral appeal of his conviction or sentence absent certain

circumstances not relevant to this case.

       Parrish objected to the PSR on the ground that the Guideline calculation overstated

his criminal history, and the United States filed a motion for a downward departure based

on Parrish’s substantial assistance.

       The district court concluded that the guideline range was properly calculated, but

nevertheless found that a sentence of 262 to 327 months would be more severe than

required to satisfy the sentencing objectives set forth in 18 U.S.C. § 3553(a), and

ultimately sentenced Parrish to a term of 180 months imprisonment. That sentence was

concurrent with a state sentence Parrish was serving. Parrish was also sentenced to a

                                              2
three year term of supervised release. The court advised Parrish at sentencing, that he had

waived his right to appeal and that the only issue he could challenge on appeal would be

whether the validity of the waiver of his constitutional rights by pleading guilty.

                                             II.

       Third Circuit LAR 109.2(a) provides: “[w]here, upon review of the district court

record, trial counsel is persuaded that the appeal presents no issue of even arguable merit,

trial counsel may file a motion to withdraw and supporting brief pursuant to Anders v.

California . . . .” Our inquiry when counsel submits an Anders brief is “twofold: (1)

whether counsel adequately fulfilled the rule’s requirements; and (2) whether an

independent review of the record presents any nonfrivolous issues.” United States v.

Youla, 241 F.3d 296, 300 (3d Cir. 2001).

       In his Anders brief, counsel identifies three potential issues for appeal but

concludes that all three are frivolous. The three issues are: (i) whether Parrish’s waiver

was ineffective, involuntary, or unlawful; (ii) whether the district court properly

considered the 3553(a) factors in determining Parrish’s sentence and (iii) whether

Parrish’s counsel rendered ineffective assistance of counsel. After independently

reviewing the record, we agree with defense counsel’s contention that none of these

issues has merit.

       The record shows that the court thoroughly and accurately informed the defendant

of the rights he would forego by entering a guilty plea. Parrish stated that he had read the

entire plea agreement, discussed it with his attorney, and understood its terms. We find

                                              3
nothing on this record to support any claim that the plea was anything other than

knowing, voluntary, and intelligent.

       It is also clear from the record that the district court carefully considered all of the

18 U.S.C. 3553(a) factors in sentencing Parrish. After hearing from defense counsel, the

government, and Parrish, Judge Kane sentenced Parrish to a term of imprisonment that

was below the guideline imprisonment range recommended. J.A. 37-38. The district

court considered Parrish’s significant criminal history, his status as a career criminal

offender, as well as his youth, substantial assistance to the government, and Parrish’s

potential to lead a useful and productive life upon release. In short, the district court’s

sentence is eminently reasonable and there are no facts appearing in the record to suggest

otherwise.

       Finally, it is generally not appropriate to raise claims for ineffective assistance of

counsel on direct appeal. See Massaro v. United States, 538 U.S. 500, 123 S. Ct. 1690

(2003); United States v. Thornton, 327 F.3d 268 (3d Cir. 2003)(holding that ineffective

assistance of counsel claims should be raised on collateral review). Thus, any such claim

must be raised in an appropriate habeas petition and cannot be considered now. In stating

this basic tenet of our jurisprudence we do not, of course, suggest that counsel was

ineffective or that Parrish could succeed on any such claim.

                                              III.

       For the foregoing reasons, we will affirm the conviction and judgment of sentence.

Defense counsel’s motion to withdraw is granted. We also conclude that there is not

                                               4
meritorious issue requiring counsel to seek a writ of certiorari with the Supreme Court.

3d Cir. L.A.R. 109.2 (2002).